*559Opinión disidente emitida por el
Juez Asociado Señor Martín
con la cual concurren los Jueces Asociados Señores Dávila y Torres Rigual.
San Juan, Puerto Rico, a 27 de septiembre de 1974
Debemos resolver si la viuda de un asegurado bajo el plan de seguro de vida de la Asociación de Empleados del Estado Libre Asociado de Puerto Rico tiene alguna participación en el producto de dicho seguro a la muerte del asegurado, en el caso de que el asegurado no hubiere hecho designación de beneficiario.
El seguro de vida objeto de este caso fue establecido ori-ginalmente por virtud de la Ley Núm. 52 de 11 de julio de 1921, 3 L.P.R.A. (ed. 1965) secs. 831 et seq., según subsi-guientemente enmendada, que creó la “Asociación, Fondo de Ahorro y Préstamo de los Empleados del Gobierno Insular de Puerto Rico.” Posteriormente la mencionada ley fue susti-tuida por la Ley de la Asociación de Empleados del Estado Libre Asociado de Puerto Rico que es la Núm. 133 de 28 de junio de 1966, 3 L.P.R.A. (Supl. Acum. 1973) sees. 862 et seq., según ésta ha sido subsiguientemente enmendada. Ambas leyes facultan a sus organismos rectores para reglamentar y tomar los acuerdos y adoptar las resoluciones indispensables para lograr sus fines, entre los que se incluye el establecimiento de un plan de seguros para sus socios. 3 L.P.R.A. (ed. 1965) see. 850; 3 L.P.R.A. (Supl. Acum. 1973) sec. 862b. Dichas dos leyes contienen disposiciones similares con respecto a la designación de beneficiarios por el asegurado así como la forma y manera de efectuar el pago del producto de la póliza, concediendo al asegurado la libertad de seleccionar su benefi-ciario o beneficiarios. 3 L.P.R.A. (Supl. Acum. 1973) see. 862m; c/r. Código de Comercio, 1886. Al efecto la ley original *560de la Asociación de Empleados, o sea, la Núm. 52 de 1921 dis-ponía en lo que es aquí pertinente que:
. . en caso de muerte de un empleado la cantidad que le corresponda por concepto de seguro, será entregada a sus beneficiarios designados como tales por el causante, siendo obli-gación de los empleados . . . hacer bajo juramento, en el impreso que al efecto deberá ser facilitado por la Junta de Directores, dicha declaración de beneficiarios, especificando el nombre de la persona o personas a quienes corresponda en caso de muerte del empleado asociado, recibir los beneficios del seguro . . . 8 L.P.R.A. (Ed. 1965) sec. 883.
La citada disposición fue refraseada en la nueva ley, o sea, la Núm. 133 de 1966, manteniendo la libertad de designación del beneficiario, en la forma siguiente:
• “Los asegurados deberán cumplimentar el impreso de Desig-nación de Beneficiarios que proveerá la Asociación, haciendo constar el nombre de la persona o personas a quienes corres-ponda recibir los beneficios del seguro en caso de muerte del asegurado.” 3 L.P.R.A. (Supl. Acum. 1973) sec. 862m.
En el evento de que el asegurado omita hacer la designa-ción de beneficiario conforme a la citada disposición legal, se procederá, a su muerte a la tramitación de la declaratoria de herederos conforme lo requiere la siguiente disposición de la Ley de Empleados de la Asociación existente desde el 1921:
“. . . disponiéndose, además, que en caso de que el empleado falleciere sin haber designado sus beneficiarios, el Secretario de Justicia de Puerto Rico ordenará al funcionario judicial co-rrespondiente para que proceda a tramitar el expediente de decla-ratoria de herederos . ...” 3 L.P.R.A. (Ed. 1965) sec. 833; 3 L.P.R.A. (Supl. Acum. 1973) sec. 862m.
La única finalidad de la tramitación de la declaratoria de herederos es la distribución del producto de la póliza entre aquellos que sean herederos. Tal trámite es el que dispone la ley para declarar quiénes son las personas con derecho a la herencia en la sucesión intestada. 32 L.P.R.A. sec. 2301; 31 L.P.R.A. secs. 2592, 2641 et seq. Y, es claro *561que el cónyuge viudo es heredero únicamente con respecto a la cuota usufructuaria viudal, 31 L.P.R.A. secs. 2411 et seq., excepto cuando no hubiere hermanos y sobrinos, hijos de éstos, sean o no de doble vínculo, en cuyo caso el cónyuge viudo sucede en todos los bienes del difunto. 32 L.P.R.A. sec. 2677.
Dichas dos leyes de la Asociación de Empleados contienen además disposiciones que protegen el producto del seguro per-teneciente a los beneficiarios o herederos legales contra cual-quier reclamación eximiéndolo de embargo o ejecución, a saber:
“Toda cantidad que por cualquier concepto pertenezca o haya de entregarse a cualquiera de los empleados con derecho a los beneficios de las sees. 831 a 859 de este título, o a sus benefi-ciarios o herederos legales, en su caso, se declara por la pre-sente totalmente exenta de impuestos, embargo o ejecución,... .” (Énfasis suplido.) 3 L.P.R.A. (Ed. 1965) sec. 857; véase dis-posición equivalente en 3 L.P.R.A. (Supl. Acum. 1973) sec. 863c.
Nótese la intención expresada por el legislador al efecto de que el producto del seguro habrá de entregarse a los here-deros legales en ausencia de beneficiarios al disponer que se entregará “a sus beneficiarios o herederos legales, en su caso.” Esta expresión reafirma la intención que revela el “disponiéndose” citado anteriormente en el sentido de que en ausencia de beneficiarios se procederá a la tramitación de la declaratoria de herederos.
Las disposiciones básicas de las leyes de la Asociación de Empleados que reglamentan el seguro de vida que ofrece dicho organismo y que hemos transcrito precedentemente son muy similares a las leyes que reglamentan el seguro de vida en general que se transcriben en el curso de esta opinión. Véase Código de Comercio de 1886, Arts. 416 et seq.; Id. Ed. 1932, Arts. 328 et seq., 26 L.P.R.A. (ed. 1955) secs. 1281 et seq.; Código de Seguros de Puerto Rico, 26 L.P.R.A. secs. 101 et seq.
Desde el 1886 en que empezó a regir nuestro Código de Comercio, el beneficiario de una póliza de seguro de vida *562tiene derecho al producto de la póliza a la muerte del asegu-rado, aun contra las reclamaciones de los herederos legítimos y acreedores de cualquiera clase, (1) El texto de la disposición que tal derecho concedía era similar tanto en el Código de Comercio de 1886 como en la edición de 1932, al expresar:
“Las cantidades que el asegurador debe entregar a la persona asegurada, en cumplimiento del contrato, serán propiedad de ésta aun contra las reclamaciones de los herederos legítimos y acreedores de cualquiera clase del que hubiere hecho el. seguro a favor de aquélla. (2)
En vista de la citada expresión legislativa este Tribunal ha dicho en el pasado que el contrato de seguro de vida está regido exclusivamente por el Código de Comercio el que esta-blece las condiciones del contrato de seguro, las relaciones de las partes y el destino que debe darse al producto de la póliza. Así dijimos en Espósito v. Guzmán, 45 D.P.R. 796, 801 (1933), que no habiéndose designado específicamente los beneficiarios debe entenderse, de acuerdo con el contrato de seguros, que éstos son los herederos; y concluimos además que el producto de la póliza no pertenece a la testamentaría del finado sino al beneficiario. (3) Y, agregamos que cuando los herederos son los beneficiarios el producto se distribuye entre ellos de acuerdo con la ley, aunque el asegurado sea casado, ya que si el producto no tiene la condición de ganancial cuando *563le pertenece a los beneficiarios, tampoco la tiene cuando se trata de los herederos. También resolvimos en Cádiz v. Jiménez, 30 D.P.R. 34, 37 (1922), que una póliza constituida por el esposo a favor de sus hijos no es un bien ganancial.
En Cádiz, supra, reconocimos el derecho de un hijo natural reconocido vis a vis el derecho de la viuda a la luz de las disposiciones del Art. 1301 del Código Civil de 1930 .(31 L.P.R.A. sec. 3641) que reconoce el carácter de ganancia-les a los bienes “adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisi-ción para la comunidad, bien para uno solo de los esposos.” Discrepamos allí del criterio del insigne civilista español Manresa que asume la posición de que el capital del seguro sustituye a las primas que hay que pagar, y que el derecho a aquél se adquiere desde el momento del contrato, por lo que concluye el tratadista que se trata de una adquisición onerosa hecha durante el matrimonio la que ha de reputarse ganancial si se paga a costa del caudal común o si no se justifica la procedencia del dinero. Resolvimos entonces que tratándose el seguro de un contrato mercantil éste se regía por los ar-tículos 416 y 428 del Código de Comercio de 1886, (4) y no por el Código Civil.
En Espósito, supra, expresamos que nuestra solución pa-recía estar en pugna con el propósito fundamental en que se inspira la sociedad de gananciales; pero que habiendo el le-gislador autorizado la celebración de un contrato especial sin trabas de ninguna especie — refiriéndonos a las disposiciones regulatorias del Código de Comercio — no podíamos ir en contra de ello, a menos que se demostrara un propósito fraudulento contrario a los fines de la propia ley.
El Código de Seguros de Puerto Rico, 26 L.P.R.A. secs. 101 et seq., Ley Núm. 77 de 19 de junio de 1957, sustituyó al Código de Comercio respecto a la reglamentación del negocio *564de seguro de vida. Las disposiciones del Código de Seguros referentes a las cuestiones discutidas precedentemente mantu-vieron la naturaleza privilegiada del producto de una póliza de seguro que le concedía el Art. 338 del Código de Comercio, edición de 1932, al efecto de que corresponde íntegramente al beneficiario, con independencia de la condición de heredero o del cómputo ganancial. 26 L.P.R.A. sec. 1133; cfr. Cádiz v. Jiménez, supra; Schlüter v. Sucn. Diaz, 41 D.P.R. 884 (1931); Espósito v. Guzmán, supra; Oliver v. Oliver, supra; Asociación de Maestros v. Corte, supra.
Las disposiciones del Código de Seguros referentes a la cuestión discutida precedentemente son las siguientes:
“§ 1133. Exención de beneficios — Pólizas de vida
“(1) El beneficiario, cesionario o tenedor legal de una póliza de seguro de vida (que no fuere un contrato de rentas anuales), efectuada o que en el futuro se efectuare por una persona sobre su propia vida, o sobre la vida de otro, a favor de otra persona que no fuere él mismo, tendrá derecho a los beneficios y ventajas de la póliza, contra los acreedores y representantes del asegurado y de la persona que efectuare el seguro, y dichos beneficios y ventajas estarán también exentos de toda responsa-bilidad por cualquier deuda de dicho beneficiario, existente a la fecha en que los beneficios y ventajas se hicieren disponibles para su uso.
“(2) Las disposiciones del párrafo (1) se aplicarán:
“(a) háyase o no se haya reservado o permitido en la póliza el derecho de cambiar el beneficiario, y
“(b) háyase o no se haya hecho la póliza pagadera a la persona cuya vida se asegura, o a su sucesión, si el benefi-ciario, cesionario o tenedor falleciere antes que dicha persona, excepto que esta cláusula no se interpretará en el sentido de frustrar ninguna disposición de la póliza para disponer de los beneficios en otra forma, en caso de que el beneficiario falle-ciere antes que el asegurado.”
Es conveniente señalar además que ni dicho Código de Seguros ni el Código de Comercio que le precedió imponen li-*565nutaciones sobre quién puede ser beneficiario en una póliza de seguro de vida al disponer:
“§ 110 U. Interés asegurable, seguro personal
“(1) Una persona de capacidad legal competente puede ges-tionar y otorgar un contrato de seguro sobre su propia vida o persona a beneficio de cualquiera otra persona . . . .” (Énfasis suplido.) Véase además Código de Comercio, 1886, Art. 419; Ed. 1932, Art. 331 (26 L.P.R.A. (ed. 1955) sec. 1284).
Un análisis de nuestros pronunciamientos en que hemos declarado la naturaleza privilegiada del producto de la póliza de seguro de vida y su exclusión del caudal hereditario del causante revela que hemos juzgado que no son de aplicación a esta cuestión las disposiciones del Código Civil por estar el negocio de seguro de vida debidamente reglamentado por el Código de Comercio, antes, y luego por el Código de Seguros. Tanto las disposiciones sobre la libertad del asegurado para designar el beneficiario de su selección, como las que pro-tegen el producto de la póliza de los acreedores y aun de los herederos legítimos, nos hicieron concluir que el producto de la póliza no formaba parte del caudal hereditario del asegu-rado, ni tampoco formaba parte de los bienes gananciales.
Aunque la jurisprudencia citada precedentemente se re-fiere al seguro de vida en general y no concretamente al se-guro de vida que provee la Asociación de Empleados del Estado Libre Asociado — que es el envuelto en el caso de autos — la razón de ser de la jurisprudencia citada es de igual aplica-ción a este seguro ya que las disposiciones de la Ley de la Asociación de Empleados referentes al seguro de vida son similares a las de los Códigos de Comercio y de Seguros.
El hecho de que el seguro de vida de la Asociación de Empleados esté regulado por una ley especial y no por el Código de Seguros, no altera la naturaleza privilegiada del producto de la póliza. Se trata en esencia de una misma cosa, de un contrato de seguro de vida cuyos elementos básicos son los mismos bajo una ley u otra.
*566Es principio cardinal de nuestro ordenamiento jurídico que las materias especiales se rigen por sus leyes' especiales y por el derecho jurisprudencial que se va formando en torno a los estatutos. La Ley de la Asociación de Empleados de 1966 preservó el estado de derecho existente bajo las dispo-siciones del Código de Comercio que regulaban el seguro de vida, luego suplantadas por el Código de Seguros, en el sen-tido de que el producto del seguro de vida habría de pagarsé al beneficiario que designare el asegurado, y en ausencia de designación, a los herederos. Por ello nos es forzoso con-cluir que aún prevalece la jurisprudencia interpretativa de este Tribunal al efecto de que el producto de una póliza de seguro de vida no es un bien ganancial ni es parte de la he-íencia del causante.
Las normas que establecimos en el pasado al efecto de que el producto del seguro de vida no formaba parte del caudal hereditario, ni de la sociedad conyugal de bienes, estuvo ba-sada en nuestra interpretación de lo estatuido por el Código de Comercio de 1886 y su edición de 1982, cuyas disposiciones eran similares, según hemos explicado, a las contenidas en las dos leyes de la Asociación de Empleados referentes a los planes de seguro de vida. Tanto las disposiciones del Código de Comercio como las de las leyes de la Asociación de Empleados han estado vigentes simultáneamente, por lo menos desde que resolvimos el caso de Cádiz en 1922. No vemos razón alguna para alterar el estado de derecho que ha prevalecido por tantos años con respecto al seguro de vida sin que haya habido indi-cio alguno del legislador para darle un tratamiento distinto al seguro de vida ofrecido por un organismo del estado que al que tradicionalmente ha ofrecido la empresa privada. MaS al contrario, es evidente que el legislador quiso conceder el mismo tratamiento a ambas clases de seguro de vida. Donde la ley no distingue no debemos distinguir nosotros. ;
Finalmente pasamos a considerar el efecto de los actos de última voluntad de una persona para disponer de los bienes *567que componen su sucesión. Mientras el Código Civil exige que para disponer de los bienes en forma distinta a las disposi-ciones sobre sucesión intestada es necesario otorgar testa-mento de acuerdo con los requisitos prevenidos para la sucesión testada, la falta de cumplimiento de dichos requi-sitos en cuanto a la institución de herederos causará la nulidad de la voluntad testamentaria. Código Civil, Art. 621, 31 L.P.R.A. sec. 2126; Art. 636, 31 L.P.R.A. sec..2152.
• ' • Sin embargo, por vía de excepción a los requisitos sobre disposiciones testamentarias contenidas en el Código Civil, la Ley de la Asociación de Empleados específicamente permite hacer una disposición para tener efecto a la muerte del ase-gurado mediante la cual' el asegurado puede disponer, con una mera declaración de beneficiarios, la persona o personas a quienes habrá de corresponder el importe del seguro, quienes bien pueden ser herederos, su propia cónyuge, o cualquier otra persona. 3 L.P.R.A. (Supl. Acum. 1973) sec. 862m; 3 L.P.R.A. (ed. 1965) see. 833.
Igualmente, según hemos dicho precedentemente, ni el Código de Comercio ni el Código de Seguros contienen limita-ciones sobre quién puede ser beneficiario en una póliza de seguro de vida. Código de Comercio, 1886, Art. 419; Ed. 1932, Art. 331, 26 L.P.R.A. (ed. 1955) see. 1284; Código de Seguros, Art. 11.330, 26 L.P.R.A. sec. 1133. Tales disposi-ciones de la Ley de la Asociación de Empleados, del Código de Comercio y del Código de Seguros claramente constituyen excepciones a las disposiciones de última voluntad que re-quiere el Código Civil, por lo que debemos concluir que el legislador quiso permitir que se dispusiere libremente del producto de una póliza de seguro de vida. Más aún, la propia ley de la Asociación de Empleados así como las disposiciones del Código de Comercio, antes, y las del Código de Seguros, hoy, disponen expresamente que en el evento de que no hubiere designación de los beneficiarios de una póliza de seguro de vida el producto de la misma pertenece a los herederos. . .
*568En vista de lo anterior confirmaría la sentencia del tribunal de instancia que adjudica el producto del seguro de vida del causante a sus herederos y a la cónyuge supérstite, en cuanto a su cuota viudal usufructuaria, y modificaría la adjudicación de la suma de $924.48 por concepto de ahorros y dividendos para que la misma se distribuyera entre los here-deros legales, conforme lo dispone expresamente la propia Ley de la Asociación de Empleados. 3 L.P.R.A. sec. 863e (Supl. Acum. Tomo 1A, 1973) (5) en la misma forma en que ha de distribuirse el producto de la póliza.

 Código de Comercio, 1886, Art. 428; Id. Ed. 1932, Art. 338, 26 L.P.R.A. (ed. 1955) see. 1291. Igual disposición encontramos en el Art. 428 del Código de Comercio Español. Véase Gay Montellá, Código de Comer-cio Español Comentado, Ed. Bosch, 1936, págs. 400-402.


 Id.


 Véanse Oliver v. Oliver, 57 D.P.R. 491, 494 (1940); Asociación de Maestros v. Corte, 66 D.P.R. 705 (1946). En el estado de Louisiana se ha establecido firmemente la doctrina de que el producto de una póliza de se-guro de vida no forma parte del haber hereditario del asegurado, por haber pasado a ser propiedad del beneficiario conforme a los términos de la propia póliza. La. Act 88 of 1916; Succession of Heading, 26 La. Ann. 326 (1874); Vinson v. Vinson, 105 La. 30, 29 So. 701 (1901), Succession of Emonot, 109 La. 359, 33 So. 368 (1902).


 Luego pasaron a ser los Arts. 328 y 338 respectivamente en la edi-ción de 1932 del Código de Comercio, supra.


 “Los beneficios netos que se obtengan por la Asociación, después de deducidos los gastos de administración, las reservas autorizadas y cual-quier cantidad que la Asamblea decida utilizar para cualquier empresa o transacción en beneficio de los asociados, deberán ser -acreditados como dividendos anualmente a los empleados, en proporción a sus respectivos ahorros al cierre de las operaciones del año fiscal correspondiente. Estos dividendos serán abonados a la cuenta de ahorros de cada asociado y le serán pagados junto con sus ahorros al cesar en su empleo por cualquier motivo y en caso de muerte a sus herederos legales.” (Énfasis suplido.)